Citation Nr: 1723580	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-03 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a debt in the amount of $3,236.00 based on an overpayment of compensation benefits for the period from June 1998 to December 2005 was validly created.

(The issue of entitlement to service connection for a dental condition for compensation and treatment purposes is the subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1980 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which assessed the Veteran with an overpayment in the amount of $3,236.00, based on his dependents of record from June 1998 to December 2005.  The matter was subsequently adjudicated through the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at March 2009 hearing held at the Winston-Salem RO.  A copy of the hearing transcript is of record.  

In a May 2017 brief, the Veteran's representative, for the first time, requests a waiver of the debt at issue in this case.  As discussed below, the Board has found that only a portion of the debt was validly created.  Therefore, if it is the Veteran's intent to pursue a waiver of the remaining debt in this case, he may submit such a claim through the forms prescribed by the Secretary.  

FINDINGS OF FACT

1.  From May 28, 1998, to October 23, 1998, the Veteran was unmarried but received a dependency award for a spouse because he failed to report his divorce to VA.

2.  In June 1999, the Veteran reported that he had married less than one year earlier in October 1998.  VA had constructive notice of his report and the Veteran had no reason to believe that he was not entitled to the compensation he was receiving from that time.


CONCLUSIONS OF LAW

1.  The overpayment for the period prior to October 24, 1998, was validly created.  38 U.S.C.A. §§ 5107(B), 5110, 5112(b)(1) (West 2016); 38 C.F.R. §§ 3.102, 3.401(b), 3.500 (2016).

2.  The overpayment for the period from October 24, 1998, was not validly created.  38 U.S.C.A. §§ 5107(B), 5110, 5112(b)(1) (West 2016); 38 C.F.R. §§ 3.102, 3.401(b), 3.500 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In August 1997, the Veteran was notified that several of his claims for service connection had been granted, and that he would be compensated at a 30 percent evaluation.  In conjunction with this award, he was further notified that VA was paying him additional compensation for his spouse, R.  He was told to let VA know right away if there was any change in the status of his dependents.

The Veteran divorced R. on May 28, 1998.  See January 2006 VA Form 21-686c.  There is no indication that the Veteran informed VA of this change in his marital status, and he has not asserted otherwise.  On October 24, 1998, he married V.  Id.  See also October 1998 Marriage License.  The Veteran states that he notified VA of this change, including through the VA medical center where he was receiving care.  Indeed, VA treatment records from June 1999  show the Veteran reported that he was "recently married in October 1998."

However, for compensation purposes, these changes in the Veteran's marital status did not come to light until October 2005 when the Veteran filed a VA Form 21-0538 detailing the status of his dependents, namely that he was married to V.  Upon seeing that the name of the Veteran's reported spouse did not match his VA records, the RO asked the Veteran to immediately provide updated information regarding his marital status.  In response, he filed the January 2006 VA Form 21-686c noting his divorce from R. in May 1998 and marriage to V. in October 1998.

Using this information, VA determined that the Veteran had been overpaid for VA compensation benefits in the amount of $3,236.00.  The basis for the overpayment was that the Veteran was divorced from R. in May 1998, and therefore his dependency award for that spouse should have terminated starting on June 1, 1998.  Moreover, VA was not notified of his marriage to V. until November 2005, when they received his VA Form 21-0538.  Because this was more than one year after the marriage, the effective date for a new dependency award was December 1, 2005.  As a result, the Veteran was paid a dependency award from June 1998 to December 2005 which he was not entitled to.  See December 2007 Statement of the Case.

Where a debt was created as the result of administrative error, the effective date of the reduction of benefits is be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  Thus, this is a creation issue, as there would be no valid debt. 

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997); see also 38 U.S.C.A. § 5112 (b)(9); 38 C.F.R. § 3.500(b).  In these circumstances, the overpayment would be properly created. 

Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  Moreover, knowledge may be imputed where a payee is properly notified of the basis for the erroneous payment, even if the payee did not actually read the notification.  Whether written notification was adequate must be considered in determining whether there was sole VA error. 

The question in this case, as in Erickson v. West, 13 Vet. App. 495 (2000), is whether the overpayment was not due solely to error on the part of VA.  As made clear in both Erickson and Jordan, all relevant factors should be considered.  In particular, consideration must be given to whether the Veteran had "reason to believe that he was not entitled to the full amount of his VA compensation."  Erickson, 13 Vet. App. 495, 499 (2000).

Ultimately, if fault for an overpayment cannot "clearly be ascribed to the beneficiary," VA's policy is to assume that fault and not create a debt against the beneficiary.  Dent v. McDonald, 27 Vet. App. 362, 380 (2015), citing VAOPGCREC 2-1990 (describing VA's policy that when the evidence can be equally interpreted as showing a lack of knowledge by the beneficiary and as showing that he failed to disclose material facts, the doubt will be resolved in his favor).

Generally, awards of additional compensation payable to a veteran for a dependent will be effective on the latest of the following dates: 1) The date of the claim for the additional compensation, defined as the date of the veteran's marriage, if the evidence of the marriage is received within one year of the marriage; otherwise the date notice is received of the dependent's existence, if evidence is received within one year of the VA's request for evidence showing the marriage has occurred.  2) The date dependency arises.  3) The effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  4) The date of commencement of the veteran's award.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.401(b).

In this case, the Board finds a clear separation between the debt created prior to October 24, 1998, and the debt created thereafter.

The debt created prior to October 24, 1998, was validly created as it was based on the omission of the Veteran to notify VA about his divorce from R. on May 28, 1998, with no indication of any administrative error on the part of VA.  Indeed, the Veteran has acknowledged that that he was overpaid for the period prior to October 24, 1998, when he was not married.  See January 2007 Notice of Disagreement.  In accordance with Erickson, the Veteran had reason to believe that he was not entitled to the full amount of his VA compensation during this time.

However, the Board finds that the debt generated from October 24, 1998, was not validly created.  Having remarried on that date, the Veteran reported that fact in June 1999, within one year.  Therefore, the effective date of the dependency award would be the date of the marriage. 

VA adjudicators are assumed to have constructive notice of VA records existing at the time of the decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, VA should have known that the Veteran's marital status had changed, and its failure to acknowledge his report at the time it was made, or later when the overpayment was generated, constitutes an administrative error.  Moreover, for this period, the Veteran had no reason to believe that he was not entitled to the compensation he was receiving, given that he was actually married and had reported that marriage to VA.

For these reasons, only the debt from May 28, 1998, to October 23, 1998, was validly created.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim challenging the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases (such as overpayment cases), pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  The Board notes that the Veteran and his representative have been appropriately notified of the decisions made in this case and have had an adequate opportunity to present evidence and argument.

Notably, a review of the record does not show that a supplemental statement of the case (SSOC) was issued following the Board's April 2009 remand.  However, the Veteran has not alleged any prejudice resulting from this procedural defect.  Shinseki v. Sanders, 556 U.S. 396 (2009).  Therefore, corrective action is not warranted.  


ORDER

The overpayment generated for the period from May 28, 1998, to October 23, 1998, was validly created.

The overpayment generated for the period from October 24, 1998, was not validly created.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


